SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
362
CA 10-01846
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


HERKIMER COUNTY INDUSTRIAL DEVELOPMENT AGENCY,
PLAINTIFF,

                     V                                            ORDER

VILLAGE OF HERKIMER, DEFENDANT-RESPONDENT,
AND COUNTY OF HERKIMER, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


ROBERT J. MALONE, COUNTY ATTORNEY, HERKIMER (LORRAINE H. LEWANDROWSKI
OF COUNSEL), FOR DEFENDANT-APPELLANT.

LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL LONGSTREET OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Herkimer County
(Michael E. Daley, J.), entered May 11, 2010. The order denied the
motion of defendant County of Herkimer for relief pursuant to 22 NYCRR
202.48 (b).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 6, 2011                           Patricia L. Morgan
                                                 Clerk of the Court